Title: George Washington to the Board of War, 27 July 1779
From: Washington, George
To: Board of War


West Point, July 27, 1779. “… General Knox has reported on the subject of Mr. [Lewis] Garanger, that he may be usefully employed in the Artillery with the rank of Captain in the army, but without any particular rank or command in the line of Artillery. The officers of Artillery are very tenacious of their privileges and jealous of the introduction of new men into their corps; and not only their services deserve consideration; but it would be inexpedient to excite any discontents among them. Mr. Garanger, from his knowledge of the theory and practice of Artillery may be useful, but he must be employed with caution and management. He may have an appointment to a captaincy in the army of the United States and the Board may direct the commanding Officer of Artillery to employ him in such manner as he shall judge beneficial to the service.”
